DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the volume of water" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The claims have not previously required a volume of water be present/held within the body portion of the equalization member.
	Claim 6 is rejected due to its dependency from claim 5.

Claim 11 recites the limitation "the first end is located above the second end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 depends from claims 10 and 1 which do not establish a first and second end of the body portion.
	Claim 12 is rejected due to its dependency from claim 11.

Claim 13 recites the limitation "the first end of the equalization member" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the second end of the equalization member" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the first end of the equalization member" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the second end of the equalization member" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the second end of the equalization member" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 530,306 (Harvey) in view of US 8,141,179 (Hennessy).
	Regarding claim 1, Harvey discloses a siphonic flush toilet including a toilet bowl (A), a trapway (B/B1/B2) for carrying the contents of the bowl to a drain during flushing, a tank (Fig. 1), and a water supply in the tank that flows water into the bowl on each flushing (Fig. 1), the trapway including upper (B) and lower (B2) traps, comprising a timed pressure equalization system, the system comprising:
	a source of pressurized air in the tank (F/D10) and coupled (G) to the trapway (B1) and configured to establish a positive air pressure (the upper area D10 is sealed so rising water would be configured to compress the air), that is above atmospheric pressure, in the trapway prior to flushing, and wherein the lower trap remains closed prior to flushing making it configured to maintain positive air pressure between the upper and lower traps prior to flushing; and
	an equalization member (H) coupled to the source of pressurized air and the trapway, the equalization member for regulating the passage of air from the source of pressurized air to the trapway to break the siphon and stop the flow of water from the bowl into the drain at the end of the flushing action (Pg. 2 L65-91).
	Harvey, however, does not explicitly disclose that the trapway becomes pressurized during the refilling process.
	Hennessy teaches a toilet flush system which comprises an upper trap (30) and a lower trap (32), the area between the upper and lower trap being pressurized during a rest state and coupled through a conduit (90) to a source of pressurized air (42) in the tank of the toilet. When the tank is filled during a rest state the water level pressurizes the air above the water into the trap, while during a flush the falling of the water results in a vacuum which causes a siphon action in the trapway. During the rest state the pressurize air in the trapway causes a water spot of increased size in the toilet bowl (C3 L37-45).
	It would have been obvious to one of ordinary skill in the art to configure the trapway to become pressurized in the rest state, as taught by Hennessy, so as to reduce the quantity of water required to form a water spot in the bowl/fill the trap.


	Regarding claim 2, Harvey states that the equalization member comprises a body portion for holding a volume of fluid, a first end of the body portion and a second end of the body portion (Fig. 1 - tube H has a top end open to the atmosphere, a bottom end within the tank and a body portion for holding a volume of fluid).

    PNG
    media_image1.png
    596
    684
    media_image1.png
    Greyscale


	Regarding claim 3, Harvey states that the equalization member body portion defines a channel connecting the first end and the second end of the equalization member (Fig. 1).

	Regarding claim 4, Harvey states that the first end of body portion of the equalization member has an opening and the second end of the body portion of the equalization member has an opening and each opening allows fluid to pass through the body portion of the equalization member (Pg. 2 L65-91 - air passes through the body portion from one end to the other).

	Regarding claim 5, Harvey states that the body portion of the equalization member and the second end of the equalization member are sized to permit a volume of water held in the body portion of the equalization member at resting state to drain from the body portion within a predetermined time period (Pg. 2 L65-91). 

	Regarding claim 6, Harvey states that the second end of the equalization member has a restricted opening so as to retain water in the body portion for the pre-determined time (Pg. 2 L70-77 - float J and a partial water seal restrict the opening for a set amount of time)

	Regarding claim 7, Harvey states that the body portion is uniformly shaped between the first end and the second end (Fig. 1). 

	Regarding claim 8, Harvey states that the body portion of the equalization member has a generally cylindrical shape (Fig. 1). 

	Regarding claim 16, Harvey discloses an equalization member for a siphonic toilet having a trapway coupled with an area configured to pressurize air in a container of mixed air and water, wherein the equalization member is coupled with said trapway and container, the equalization member comprising:
	a body portion for holding a volume of water;
	a first end of the body portion positioned above the water level in said container at resting state, said first end having an opening and being open to the atmosphere; and
	a second end of the body portion positioned below the water level in said container at resting state, said second end having an opening to allow the passage of water;

    PNG
    media_image1.png
    596
    684
    media_image1.png
    Greyscale

	wherein said body portion and second end are sized to permit a volume of water to drain from the body portion within a predetermined time period during a flush (Pg. 2 L65-91).
	Harvey, however, does not explicitly disclose that the trapway is pressurized prior to a flush.
	Hennessy teaches a flushing a toilet which comprises an upper trap (30) and a lower trap (32), the area between the upper and lower trap being pressurized during a rest state and coupled through a conduit (90) to a source of pressurized air (42) in the tank of the toilet. When the tank is filled during a rest state the water level pressurizes the air above the water into the trap, while during a flush the falling of the water results in a vacuum which causes a siphon action in the trapway. During the rest state the pressurize air in the trapway causes a water spot of increased size in the toilet bowl (C3 L37-45).
	It would have been obvious to one of ordinary skill in the art to configure the trapway to become pressurized in the rest state, as taught by Hennessy, so as to reduce the quantity of water required to form a water spot in the bowl/fill the trap.

	Regarding claim 17, Harvey discloses a method of flushing a toilet with a trapway comprising:
	generating a negative pressure in a head space of the trapway to induce the formation of a siphon in the trapway;
	maintaining said negative pressure during the flushing action; and
	at the end of the flushing action, equalizing the negative pressure in the headspace of the trapway, so as to induce cessation of the siphon (Pg. 2 L65-91).
	Harvey, however, does not explicitly disclose that the trapway is pressurized.
	Hennessy teaches a method of flushing a toilet which comprises providing an upper trap (30) and a lower trap (32), the area between the upper and lower trap being pressurized during a rest state and coupled through a conduit (90) to a source of pressurized air (42) in the tank of the toilet. When the tank is filled during a rest state the water level pressurizes the air above the water into the trap, while during a flush the falling of the water results in a vacuum which causes a siphon action in the trapway. During the rest state the pressurize air in the trapway causes a water spot of increased size in the toilet bowl (C3 L37-45).
	It would have been obvious to one of ordinary skill in the art to configure the trapway to become pressurized in the rest state, as taught by Hennessy, so as to reduce the quantity of water required to form a water spot in the bowl/fill the trap.

	Regarding claim 18, Harvey discloses that the negative pressure is generated in a pressure chamber coupled to the atmosphere (through pipe H) and the trapway (through pipe G), and the step of equalizing comprises opening a passage between the pressure chamber and the atmosphere (float J falls away opening an airflow passage).

	Regarding claim 19, Harvey in view of Hennessy teaches that during the rest state prior to flushing a positive pressure in the trapway increases the size of the water spot in the bowl of the toilet as previously discussed (Hennessy C3 L37-45).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Hennessy as applied to claim 2 above, and further in view of US 2005/0283895 (Tilson).
	Regarding claim 9, Harvey does not explicitly state whether or not the body portion of the equalization member is tapered.
	Tilson teaches a flush valve assembly with a body portion that can be uniform in size/shape (Fig. 5B) or tapered from one end to another (Fig. 5A).
	It would have been obvious to one of ordinary skill in the art to change the shape of the body portion to be tapered, as taught by Tilson, to achieve a desired flow characteristic. Changes in shape are generally held to be within the skill of the ordinary artisan. See MPEP 2144.04(IV)(B).

Claim 1-8 and 16-19 are rejected in the alternate and claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy in view of Harvey.
	Hennessy discloses a siphonic flush toilet including a toilet bowl (12), a pressurized trapway (34) for carrying the contents of the bowl to a drain during flushing, a tank (Fig. 2), and a water supply in the tank that flows water into the bowl on each flushing (Fig. 2), the trapway including upper (30) and lower (32) traps, the system comprising:
	a source (42) of pressurized air in the tank and coupled (90) to the trapway to establish a positive air pressure, that is above atmospheric pressure, in the trapway prior to flushing, and wherein the lower trap remains closed prior to flushing to maintain positive air pressure between the upper and lower traps prior to flushing (C3 L23-42).
	Hennessy, however, does not disclose the inclusion of an equalization system comprising an equalization member.
	Harvey teaches a flush toilet comprising upper (B) and lower (B2) traps connected by a trapway (B1), the trapway in communication with an airspace (D10) within the toilet tank by a conduit (G). When water is flushed the falling water causes a vacuum in the trapway generating a siphon within the trapway. Harvey further teaches the inclusion of an equalization member (H) coupled to the source of air for the trapway which regulates the passage of air from the source of air to the trapway to break the siphon and stop the flow of water from the bowl into the drain at the end of the flushing action with the timing of the breaking of the siphon selectable by the placement of the member (Pg. 2 L65-91). 
	It would have been obvious to one of ordinary skill in the art to provide an equalization member, such as that taught by Harvey, so that a user can set/select the amount of water which they wish to use for each flush.

	Regarding claim 2, Harvey teaches that the equalization member comprises a body portion for holding a volume of fluid, a first end of the body portion and a second end of the body portion (Fig. 1 - tube H has a top end open to the atmosphere, a bottom end within the tank and a body portion for holding a volume of fluid).

    PNG
    media_image1.png
    596
    684
    media_image1.png
    Greyscale


	Regarding claim 3, Harvey teaches that the equalization member body portion defines a channel connecting the first end and the second end of the equalization member (Fig. 1).

	Regarding claim 4, Harvey teaches that the first end of body portion of the equalization member has an opening and the second end of the body portion of the equalization member has an opening and each opening allows fluid to pass through the body portion of the equalization member (Pg. 2 L65-91 - air passes through the body portion from one end to the other).

	Regarding claim 5, Harvey teaches that the body portion of the equalization member and the second end of the equalization member are sized to permit a volume of water held in the body portion of the equalization member at resting state to drain from the body portion within a predetermined time period (Pg. 2 L65-91). 

	Regarding claim 6, Harvey teaches that the second end of the equalization member has a restricted opening so as to retain water in the body portion for the pre-determined time (Pg. 2 L70-77 - float J and a partial water seal restrict the opening for a set amount of time)

	Regarding claim 7, Harvey teaches that the body portion is uniformly shaped between the first end and the second end (Fig. 1). 

	Regarding claim 8, Harvey teaches that the body portion of the equalization member has a generally cylindrical shape (Fig. 1). 

	Regarding claim 10, Hennessy states that the tank includes a first container (58) that is vented to the atmosphere, said first container having a flush valve (55) to release water at each flushing to flow to the toilet bowl and includes a water supply (50) that refills the bowl after each flushing;
	a second container (100) comprising an air trapping region (82) that traps and pressurizes the air where the first container refills with water (which would result in water being present in the equalization member as taught by Harvey); and
	a conduit (90) that connects the air trapping region of said second container to the trapway to pressurize the trapway prior to each flushing;
	wherein said first container and said second container are connected by a coupling region (72) that is open to the bottoms of said first and second containers such that water can pass between the first and second containers. 

	Regarding claim 11, the equalization member as taught by Harvey is oriented such that the first end is located above the second end.

    PNG
    media_image1.png
    596
    684
    media_image1.png
    Greyscale

	Regarding claim 12, Hennessy in view of Harvey would result in the equalization member being coupled to upper portion of the second container (required so that the equalization member is put into contact with the atmosphere).

	Regarding claim 13, Harvey teaches that at a resting state the first end of the equalization member is positioned above the water level in the second container and exposed to atmospheric pressure (first end of equalization member is taught to extend up into an open atmosphere area); and
	the second end of the equalization member is positioned below the water level in the second container (Fig. 1).

	Regarding claim 14, Harvey teaches that at or near the end of a flush the first end of the equalization member is positioned above the water level in the second container and exposed to atmospheric pressure (first end of equalization member is taught to extend up into an open atmosphere area) and the second end of the equalization member is positioned above the water level in the second container (Pg. 2 L65-91 - equalization member is positioned such that the water level during a flush drops below the second end, placing the air region of the tank in communication with the atmosphere).

	Regarding claim 15, Harvey teaches that the equalization member is longitudinally sized such that at resting state the second end is lower than the water level in the container and at or near the end of a flush the second end is above the water level in the container (Pg. 2 L65-91 - equalization member is positioned such that the water level during a flush drops below the second end, placing the air region of the tank in communication with the atmosphere).

	Regarding claim 16, Hennessy discloses a siphonic toilet having a pressurized trapway (C3 L37-39) coupled with an area of pressurized air (42) in a container of mixed air and water (100), the toilet configured to generate a vacuum in the trapway to initiate a siphon in the trapway (C3 L63 - C4 L4). However Hennessy does not disclose the inclusion of an equalization member which breaks the siphon at a predetermined time.
	Harvey teaches an equalization member for a siphonic toilet having a trapway (B1) with an upper (B) and lower (B2) trap, the trapway configured to generate a vacuum to initiate a siphon in the trapway, the equalization member comprising:
	a body portion for holding a volume of water;
	a first end of the body portion positioned above the water level in said container at resting state, said first end having an opening and being open to the atmosphere; and
	a second end of the body portion positioned below the water level in said container at resting state, said second end having an opening to allow the passage of water;

    PNG
    media_image1.png
    596
    684
    media_image1.png
    Greyscale

	wherein said body portion and second end are sized to permit a volume of water to drain from the body portion within a predetermined time period during a flush (Pg. 2 L65-91).
	It would have been obvious to one of ordinary skill in the art to provide an equalization member, such as that taught by Harvey, so that a user can set a desired time/breakpoint for ending the siphon so as to set the quantity of water used for each toilet flush.

	Regarding claims 17-19, Hennessy discloses a method of flushing a toilet with a pressurized trapway (C3 L37-39), the method comprising:
	generating a negative pressure in ahead space of the trapway to induce the formation of a siphon in the trapway (C3 L63- C4 L4);
	maintaining said negative pressure during the flushing action; and
	at the end of the flushing action inducing cessation of the siphon (C4 L31-38);
	wherein the negative pressure is generated in a pressure chamber (42) coupled to the atmosphere (72 opens to secondary chamber that is open to the atmosphere) and the trapway (90);
	wherein prior to flushing the toilet a positive pressure is generated in the trapway to increase the size of the water spot in the bowl of the toilet (C3 L37-45).
	However Hennessy does not disclose a method of controllably equalizing the negative pressure in the trapway comprising opening a passage between the pressure chamber and the atmosphere.
	Harvey teaches a method of flushing a toilet comprising a trapway with an upper trap (B) and a lower trap (B2) connected by a trapway (B1), the trapway connected with a headspace (D10) in a toilet tank. As the tank is flushed the drop in water level in the tank generates a vacuum through a conduit (G) which connects the headspace of the tank with the trapway causing a siphon action within the trapway. An equalization member (H) is provided which equalizes the negative pressure in the trapway (breaks the vacuum) to induce cessation of the siphon (Pg. 2 L63-82) by opening a passage between the pressure chamber and the atmosphere (float J falls away opening an airflow passage).
	It would have been obvious to one of ordinary skill in the art to controllably equalize the pressure in the trapway by opening a passage between the pressure chamber and atmosphere, as taught by Harvey, so that a user can selectively set a quantity of water to be used during the flushing action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hennessy in view of Harvey as applied to claim 2 above, and further in view of Tilson
	Regarding claim 9, Hennessy does not explicitly state whether or not the conduits of the flush system are of uniform shape/size or tapered.
	Tilson teaches a flush valve assembly with a body portion that can be uniform in size/shape (Fig. 5B) or tapered from one end to another (Fig. 5A).
	It would have been obvious to one of ordinary skill in the art to change the shape of a conduit of the flush assembly such as the body portion of the equalization member to be tapered, as taught by Tilson, to achieve a desired flow characteristic. Changes in shape are generally held to be within the skill of the ordinary artisan. See MPEP 2144.04(IV)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0314246 (Wagner) is a water saving toilet with a trapway connected to a source of pressurized air within the tank, the flushing of the tank resulting in a vacuum being generated in a trapway to induce a siphon.
US 255,485 (Boyle) is a flush system comprising a toilet having an upper trap, a lower trap and a trapway therebetween, the trapway connected by a conduit to a source of pressurized air within the toilet tank, flushing of the toilet causes the water level to drop in the tank generating a vacuum through said conduit and inducing a siphon in the toilet. The tank further comprises an equalization member (g’) coupled to the source of pressurized air and the atmosphere having a first and second end however it is stated that the siphon is broken by the water level in the bowl dropping below the trap opening rather than the water in the tank dropping below the second/lower end of the equalization member.
US 5,142,712 (Hennessy2) teaches a toilet flush assembly comprising a trapway between an upper and lower trap, the trapway connected by a conduit to a source of pressurized air in the tank, a vacuum being generated through said conduit when a flush is initiated to induce a siphon within the trapway.
US 7,159,251 (Hennessy3) is a water saving flush system comprising a source of pressurized air in the tank connected by a conduit to a trapway between an upper and lower trap of the toilet, flushing of the tank generating a vacuum in the trapway to induce a siphon and prior to a flush the water spot in the bowl is increased due to pressurized air within the trapway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754